*524APPLICATION FOR REHEARING.
Decided January 9, 1948.
OPINION
By THE COURT:
Submitted on application of appellee for rehearing. , It is-, urged that we made no finding that the appellant was not chargeable with contributory negligence.
Bailment arises out of contract under which it was the-obligation of the defendant to exercise ordinary care, as bailee for hire, in the attention given to the automobile of' plaintiff-appellant. We held that the evidence did not support a finding and judgment that he had observed that obligation.
Since releasing our original opinon,, we have found a case which treats of the duty of a bailee for hire to drain water from the radiator in an automobile in freezing weather and the application of a contrary custom to this obligation. Simms v Sullivan, d. b. a. Fashion Garage, (Ore.) 198 Pac. 240, 15 A. L. R. 678. The pertinent part of the opinion is annotated at page 693 of 15 A. L. R.
The application will be denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur..